Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Rictarick Tamero Palmer, Appellant                     Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 38611-
No. 06-13-00265-CR          v.                         B). Opinion delivered by Chief Justice
                                                       Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. The trial court’s judgment misspells Palmer’s first name as Rictaric. We modify
the trial court’s judgment to correct this clerical error. We affirm the judgment of the trial court,
as modified.
       We further order that the appellant, Rictarick Tamero Palmer, pay all costs of this appeal.

                                                        RENDERED OCTOBER 28, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk